DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/360,249 filled on 03/21/2019.
Claims 1-3 are presented for examination.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled box(es) shown in the drawings 1-3 and 5-8 should be provided with descriptive text labels, such as, in Fig. 1, the reference number “3” to be labeled as “robot control apparatus 3”; in Fig. 2, the reference number “11” to be labeled with “first joint 11”, the reference number “21” to be labeled with “first arm 21”, the reference number “22” to be labeled with “second arm 22”, etc.
b.	In Fig. 4-12, axis label is required whether the axis is referred to angle, distance, and/or offset between interlink distance.
c.	The drawings, Figs. 11 and 13 are not of sufficient quality because of the blurry and small font of numeric numbers. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites on lines 4-7 that “fifth axis and sixth axis perpendicularly intersect each other”, and “fifth axis and fourth axis…perpendicularly intersect each other”, which means the fourth axis and the sixth axis are in parallel. However, the Claim 1 further recites on lines 9-10 that “there is a predetermined amount of offset between the sixth axis and the fourth axis”, which renders the claim 1 indefinite because wherein the forth axis and sixth axis are in parallel based on the claim language as cited previously, then how a predetermined offset between the sixth axis and the fourth axis. Additionally, it is also not clearer whether the offset is referred to in terms of a distance between intersection points or angle between axes.
Claim 1 further recites the phrase “the predetermined amount as a radius” on lines 12-13, which renders the claim indefinite because it is not clear whether “predetermined amount” is referred to “predetermined amount of offset” as cited on line 9 of claim 1. Further clarification is required.

Claim 2 recites lines 4-7 that “fifth axis and sixth axis perpendicularly intersect each other”, and “fifth axis and fourth axis…perpendicularly intersect each other”, which means the fourth axis and the sixth axis are in parallel. However, the Claim 2 further recites on lines 9-10 that “there is a predetermined amount of offset between the sixth axis and the fourth axis”, which renders the claim 1 indefinite because wherein the forth axis and sixth axis are in parallel based on the claim language as cited previously, then how a predetermined offset between the sixth axis and the fourth axis. Additionally, it is also not clearer whether the offset is referred to in terms of a distance between intersection points or angle between axes.
Claim 2 further recites the phrase “the predetermined amount as a radius” on lines 12-13, which renders the claim indefinite because it is not clear whether “predetermined amount” is referred to “predetermined amount of offset” as cited on line 9 of claim 2. Further clarification is required.

Claim 3 recites lines 6-8 that “fifth axis and sixth axis perpendicularly intersect each other”, and “fifth axis and fourth axis…perpendicularly intersect each other”, which means the fourth axis and the sixth axis are in parallel. However, the Claim 3 further recites on lines 10-11 that “there is a predetermined amount of offset between the sixth axis and the fourth axis”, which renders the claim 1 indefinite because wherein the forth axis and sixth axis are in parallel based on the claim language as cited previously, then how a predetermined offset between the sixth axis and the fourth axis. Additionally, it is also not clearer whether the offset is referred to in terms of a distance between intersection points or angle between axes.
Claim 3 further recites the phrase “the predetermined amount as a radius” on lines 13-14, which renders the claim indefinite because it is not clear whether “predetermined amount” is referred to “predetermined amount of offset” as cited on line 10 of claim 3. Further clarification is required.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determiner”, “first calculator”, “second calculator” “estimator”  in Claim 1 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the original Specification, filed on 03/21/2019, Para. [0079]-[0091], Fig. 14, the claimed “determiner”, “first calculator”, “second calculator” “estimator” is construed as controller 31 and/or a hardware algorithm.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 1)	
Step 1: Statutory Category?
Yes. The claim 1 is directed to "A robot control apparatus” which is at least one of the four statutory categories. 

Step 2A-Prong 1: Judicially Exception Recited?
Yes. the claim 1 recites the limitations of determine a point of interest, which is a point on a circumference of a circle having the predetermined amount as a radius, around a first intersection point, on a plane which includes the first intersection point which is an intersection point of the sixth axis and the fifth axis and the plane which is orthogonal to the sixth axis;
calculate a second intersection point, which is an intersection point of the fourth axis and the third axis, when it is assumed that the point of interest is an intersection point of the fifth axis and the fourth axis;
calculate an inner product value of a first vector directed from the second intersection point calculated by the first calculator to the point of interest and a second vector directed from the point of interest to the first intersection point; and

The steps of determine, calculate and estimate are “mental process” because under the broadest reasonable interpretation, they cover a process that is practically performed in the human mind.  Thus, each of the limitations in the claim recite a mental process.

Step 2A—Prong 2:  Practical Application?
	No. The claim recites the additional element of determiner, a first calculator, a second calculator, and an estimator that perform the steps, acting as a generic computer to perform the abstract idea, and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitations are no more than mere instructions to apply the exception using a computer.

Step 2B: Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
claims 2-3 are directed to “A method” and “A non-transitory computer-readable medium” and recites the same steps as cited in claim 1 and are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore, Claims 1-3 are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.

Claim Objections (having allowable subject matter)
Claims 1-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), rejection under 35 U.S.C. 101, and drawing objections, set forth in this Office action. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art, Kagawa (US 2012/0239194) teaches a robot control apparatus for obtaining an angle of each joint of a 6-axis vertical articulated robot (see Abstract, Para. [0003], [0005], [0007], [0067], Fig. 1, discloses “6-axis” vertical articulated robot”, and see Para. [0005]-[0007], [0012], [0080]-[0082], discloses “rotational angles”) when a position and a posture of an end effector attached on a sixth axis are given (see Para. [0005], [0076], [0081], discloses, position and/or posture of the end effector), wherein, in the 6-axis vertical articulated robot, the sixth axis of a sixth joint and a fifth axis of a fifth joint perpendicularly intersect each other (See Para. [0003], discloses “6-axis robot, which have rotation axes perpendicular to each other”), the fifth axis and a fourth axis of a fourth joint perpendicularly intersect each other (See Para. [0003], discloses “6-axis robot, which have rotation axes perpendicular to each other”), the fourth axis and a third axis of a third joint perpendicularly intersect each other (See Para. [0003], discloses “6-axis robot, which have rotation axes perpendicular to each other”), and there is a predetermined amount of offset between the sixth axis and the fourth axis (see Para. [0010], [0066], discloses “inter-axis offset in a 6-axis robot”, and/or see Para. [0067]-[0068], [0098], discloses “predicted inter-axis offset” ), the robot control apparatus comprising:
a determiner to sequentially determine a point of interest, which is a point on a circumference of a circle having the predetermined amount as a radius, around a first intersection point, on a plane which includes the first intersection point which is an intersection point of the sixth axis and the fifth axis and the plane which is orthogonal to the sixth axis (See Para. [0131], [0148], [0213], [00240], [0281], disclose “obtain the target position of movement, the measurement positions of the light emitting diode 24 and the Xb-Yb coordinate values (equal to the X0-Y0 coordinate values) at the target positions of movement indicated by black circles in FIG. 17 are plotted on the Xb-Yb coordinate surface of the reference coordinate Rb, a length of a segment from the origin Ob to a target position of movement is put as a target position radius D0”, and see Fig. 33, 42, 45, discloses “two-axis orthogonal intersection”. The examiner notes that the prior art, Kagawa teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Kagawa to deploy the claimed feature in order to improve position accuracy);
See Para. [0059], [0223], [0252], [0259], [0271], discloses “calculate a two-axis orthogonal intersection”);
Another closest prior art,  Nakahata et al. (US 2015/0316648) teaches, calculate an inner product value of a first vector directed (see Claim 4 and 7 recites “calculating an inner product of the vector SP and direction components Xn, Yn on the objective plane defined by a horizontal x axis and a vertical y axis of the imaging plane of the imaging unit;  and calculating an inner product of the vector SP and direction components on the objective plane defined by operation direction of the manipulator”); and the prior art, Toshimitsu et al (US 2018/0001486) teaches, a vertical Multi-joint robot, and the prior art, Iwatake (US 2015/0290810) teaches a robot which is a vertical multi-joint robot having six axes. In the same field of endeavor, the prior art, Okahisa et al. (US 2018/0065254) teaches that robot axes are perpendicularly intersected. Another prior art, Sato et al. (US 2015/0316648) teaches, “calculating an inner product of the vector SP and direction components Xn, Yn on the objective plane defined by a horizontal x axis and a vertical y axis of the imaging plane of the imaging unit; and calculating an inner product of the vector SP and direction components on the objective plane defined by operation direction of the manipulator” (see Claims 4 and 7). However, the above cited prior arts fails to disclose or teach individually or in combination to render obvious limitations of “a second calculator to calculate an inner product value of a first vector directed from the second intersection point calculated by the first calculator to the point of interest and a second vector 

Regarding Claim 2, the closest prior art, Kagawa (US 2012/0239194) teaches a method of obtaining an angle of each joint of a 6-axis vertical articulated robot when a position and a posture of an end effector attached on a sixth axis are given (robot (see Abstract, Para. [0003], [0005], [0007], [0067], Fig. 1, discloses “6-axis” vertical articulated robot”, and see Para. [0005]-[0007], [0012], [0080]-[0082], discloses “rotational angles”), wherein, in the 6-axis vertical articulated robot, the sixth axis of a sixth joint and a fifth axis of a fifth joint perpendicularly intersect each other (See Para. [0003], discloses “6-axis robot, which have rotation axes perpendicular to each other”), the fifth axis and a fourth axis of a fourth joint perpendicularly intersect each other See Para. [0003], discloses “6-axis robot, which have rotation axes perpendicular to each other”), the fourth axis and a third axis of a third joint perpendicularly intersect each other See Para. [0003], discloses “6-axis robot, which have rotation axes perpendicular to each other”), and there is a predetermined amount of offset between the sixth axis and the fourth axis (see Para. [0010], [0066], discloses “inter-axis offset in a 6-axis robot”, and/or see Para. [0067]-[0068], [0098], discloses “predicted inter-axis offset” ), the method comprising:
sequentially determining a point of interest, which is a point on a circumference of a circle having the predetermined amount as a radius, around a first intersection See Para. [0131], [0148], [0213], [00240], [0281], disclose “obtain the target position of movement, the measurement positions of the light emitting diode 24 and the Xb-Yb coordinate values (equal to the X0-Y0 coordinate values) at the target positions of movement indicated by black circles in FIG. 17 are plotted on the Xb-Yb coordinate surface of the reference coordinate Rb, a length of a segment from the origin Ob to a target position of movement is put as a target position radius D0”, and see Fig. 33, 42, 45, discloses “two-axis orthogonal intersection”. The examiner notes that the prior art, Kagawa teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Kagawa to deploy the claimed feature in order to improve position accuracy);
calculating a second intersection point which is an intersection point of the fourth axis and the third axis when it is assumed that the point of interest is an intersection point of the fifth axis and the fourth axis See Para. [0059], [0223], [0252], [0259], [0271], discloses “calculate a two-axis orthogonal intersection”);
Another closest prior art,  Nakahata et al. (US 2015/0316648) teaches, calculate an inner product value of a first vector directed (see Claim 4 and 7 recites “calculating an inner product of the vector SP and direction components Xn, Yn on the objective plane defined by a horizontal x axis and a vertical y axis of the imaging plane of the imaging unit;  and calculating an inner product of the vector SP and direction components on the objective plane defined by operation direction of the manipulator”); and the prior art, Toshimitsu et al (US 2018/0001486) teaches, a vertical Multi-joint robot, and the prior art, Iwatake (US 2015/0290810) teaches a robot which is a vertical multi-joint robot having six axes. In the same field of endeavor, the prior art, Okahisa et al. (US 2018/0065254) teaches that robot axes are perpendicularly intersected. Another prior art, Sato et al. (US 2015/0316648) teaches, “calculating an inner product of the vector SP and direction components Xn, Yn on the objective plane defined by a horizontal x axis and a vertical y axis of the imaging plane of the imaging unit; and calculating an inner product of the vector SP and direction components on the objective plane defined by operation direction of the manipulator” (see Claims 4 and 7). However, the above cited prior arts fails to disclose or teach individually or in combination to render obvious limitations of “calculating an inner product value of a first vector directed from the second intersection point to the point of interest and a second vector directed from the point of interest to the first intersection point; and estimating that the point of interest, when an absolute value of the inner product value is less than or equal to a predetermined threshold, is an intersection point of the fifth axis and the fourth axis.” and in combination with other limitations of claim 2.

Regarding Claim 3, the closest prior art, Kagawa (US 2012/0239194) teaches a non-transitory computer-readable medium containing a computer program that causes a computer to perform a method of obtaining an angle of each joint of a 6-axis vertical articulated robot when a position and a posture of an end effector attached on a sixth axis are given see Abstract, Para. [0003], [0005], [0007], [0067], Fig. 1, discloses “6-axis” vertical articulated robot”, and see Para. [0005]-[0007], [0012], [0080]-[0082], discloses “rotational angles”), wherein, in the 6-axis vertical articulated robot, the sixth axis of a sixth joint and a fifth axis of a fifth joint perpendicularly intersect each other (See Para. [0003], discloses “6-axis robot, which have rotation axes perpendicular to each other”), the fifth axis and a fourth axis of a fourth joint perpendicularly intersect each other (See Para. [0003], discloses “6-axis robot, which have rotation axes perpendicular to each other”), the fourth axis and a third axis of a third joint perpendicularly intersect each other (See Para. [0003], discloses “6-axis robot, which have rotation axes perpendicular to each other”), and there is a predetermined amount of offset between the sixth axis and the fourth axis see Para. [0010], [0066], discloses “inter-axis offset in a 6-axis robot”, and/or see Para. [0067]-[0068], [0098], discloses “predicted inter-axis offset” ), the method comprising:
sequentially determining a point of interest, which is a point on a circumference of a circle having the predetermined amount as a radius, around a first intersection point, on a plane which includes the first intersection point which is an intersection point of the sixth axis and the fifth axis and the plane which is orthogonal to the sixth axis (See Para. [0131], [0148], [0213], [00240], [0281], disclose “obtain the target position of movement, the measurement positions of the light emitting diode 24 and the Xb-Yb coordinate values (equal to the X0-Y0 coordinate values) at the target positions of movement indicated by black circles in FIG. 17 are plotted on the Xb-Yb coordinate surface of the reference coordinate Rb, a length of a segment from the origin Ob to a target position of movement is put as a target position radius D0”, and see Fig. 33, 42, 45, discloses “two-axis orthogonal intersection”. The examiner notes that the prior art, Kagawa teaches the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Kagawa to deploy the claimed feature in order to improve position accuracy);
calculating a second intersection point which is an intersection point of the fourth axis and the third axis when it is assumed that the point of interest is an intersection point of the fifth axis and the fourth axis (See Para. [0059], [0223], [0252], [0259], [0271], discloses “calculate a two-axis orthogonal intersection”);
Another closest prior art,  Nakahata et al. (US 2015/0316648) teaches, calculate an inner product value of a first vector directed (see Claim 4 and 7 recites “calculating an inner product of the vector SP and direction components Xn, Yn on the objective plane defined by a horizontal x axis and a vertical y axis of the imaging plane of the imaging unit;  and calculating an inner product of the vector SP and direction components on the objective plane defined by operation direction of the manipulator”); and the prior art, Toshimitsu et al (US 2018/0001486) teaches, a vertical Multi-joint robot, and the prior art, Iwatake (US 2015/0290810) teaches a robot which is a vertical multi-joint robot having six axes. In the same field of endeavor, the prior art, Okahisa et al. (US 2018/0065254) teaches that robot axes are perpendicularly intersected. Another prior art, Sato et al. (US 2015/0316648) teaches, “calculating an inner product of the vector SP and direction components Xn, Yn on the objective plane defined by a horizontal x axis and a vertical y axis of the imaging plane of the imaging unit; and calculating an inner product of the vector SP and direction components on the objective plane defined by operation direction of the manipulator”  However, the above cited prior arts fails to disclose or teach individually or in combination to render obvious limitations of “calculating an inner product value of a first vector directed from the second intersection point to the point of interest and a second vector directed from the point of interest to the first intersection point; and estimating that the point of interest, when an absolute value of the inner product value is less than or equal to a predetermined threshold, is an intersection point of the fifth axis and the fourth axis.” and in combination with other limitations of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/B M M HANNAN/Examiner, Art Unit 3664